Case 1:20-cv-02809-LAK Document 52-2 Filed 06/29/20 Page 1 of 10




             Exhibit 2
        Case 1:20-cv-02809-LAK Document 52-2 Filed 06/29/20 Page 2 of 10

                                                                                   RECEIVED CFTC



                         UNITED STATES OF AMERICA
                                  Before the                                      Office of Proceedings
                    COMMODITY FUTURES TRADING COMMISSION                            Proceedings Clerk
                                                                                 2:06 pm, Jun 29, 2017


                                            )
In the Matter of:                           )
                                            )
Brandon Elsasser,                           )
                                            )   CFTC Docket No. 17-18
                      Respondent.           )
                                            )


            ORDER INSTITUTING PROCEEDINGS PURSUANT TO
    SECTIONS 6(c) AND 6(d) OF THE COMMODITY EXCHANGE ACT, MAKING
             FINDINGS AND IMPOSING REMEDIAL SANCTIONS

                                                I.

       The Commodity Futures Trading Commission (“Commission”) has reason to believe that
between July 2014 and July 2015 (the “Relevant Period”), Brandon Elsasser (“Respondent” or
“Elsasser”) violated Section 4c(a) of the Commodity Exchange Act (“Act”), 7 U.S.C. § 6c(a)
(2012), and Commission Regulation (“Regulation”) 1.38(a), 17 C.F.R. § 1.38(a) (2016).
Therefore, the Commission deems it appropriate and in the public interest that public
administrative proceedings be, and hereby are, instituted to determine whether Respondent
engaged in the violations set forth herein and to determine whether any order should be issued
imposing remedial sanctions.

                                                II.

        In anticipation of the institution of an administrative proceeding, Respondent has
submitted an Offer of Settlement (“Offer”), which the Commission has determined to accept.
Without admitting or denying any of the findings or conclusions herein, Respondent consents to
the entry of this Order Instituting Proceedings Pursuant to Sections 6(c) and 6(d) of the
Commodity Exchange Act, Making Findings and Imposing Remedial Sanctions (“Order”) and
acknowledges service of this Order. 1


1
     Respondent consents to the entry of this Order and to the use of these findings in this
proceeding and in any other proceeding brought by the Commission or to which the Commission
is a party; provided, however, that Respondent does not consent to the use of the Offer, or the
findings or conclusions in this Order consented to in the Offer, as the sole basis for any other
proceeding brought by the Commission, other than in a proceeding in bankruptcy or to enforce
the terms of this Order. Nor does Respondent consent to the use of the Offer or this Order, or the
        Case 1:20-cv-02809-LAK Document 52-2 Filed 06/29/20 Page 3 of 10




                                                III.

The Commission finds the following:

A.     SUMMARY

         During the Relevant Period, Elsasser engaged in a fictitious trading strategy in order to
generate rebates from an exchange’s market maker program. Elsasser discovered that he could
trade against himself in rebate-eligible products and avoid detection using the exchange’s
implied matching engine. Elsasser entered orders for several Eurodollar pack butterfly spreads
on one side of the market and then entered orders on the opposite side of the market for
Eurodollar pack spreads with component legs that contained the same underlying contracts.
Using this technique, Elsasser traded against himself and generated rebates that benefitted his
trading group and his employer’s house account. As such, Elsasser’s trading constituted
fictitious, wash sales in violation of Section 4c(a) and non-competitive transactions in violation
of Regulation 1.38(a).

B.     RESPONDENT

        During the Relevant Period, Brandon Elsasser (“Elsasser”) was a trader employed by
Rosenthal Collins Capital Markets LLC (“RCCM”) in Chicago, Illinois, and he traded for a
division within RCCM known as DV Trading. Elsasser was not registered with the Commission
during the Relevant Period.

C.     FACTS

       1.      CME’s Eurodollar Pack and Bundle Market Maker Program

        During the Relevant Period, RCCM was a participant in the Eurodollar Pack and Bundle
Market Maker Program (“Program”) offered by Chicago Mercantile Exchange, Inc. (“CME” or
“exchange”). 2 Elsasser was designated as one of several RCCM traders in the Program. Under
the terms of the Program, RCCM had certain quoting obligations and, in return, it could earn
rebates for its trading in the Eurodollar pack and bundles. Pursuant to the Program, RCCM
received the rebates in the form of credits on the exchange fees that it had incurred for its trading
(“rebates”). The rebates RCCM earned through Eurodollar pack and bundle trading could be
applied to offset exchange fees for any trading RCCM had done in the Eurodollar complex.

       Eurodollar packs and bundles are groups of Eurodollar futures contracts that allow
market participants to purchase or sell a series of Eurodollar futures representing a particular



findings or conclusions in this Order consented to in the Offer, by any other party in any other
proceeding.
2
    The terms of the Eurodollar Pack and Bundle Market Maker Program changed each year, and
there were several different agreements in effect during the Relevant Period.


                                                  2
        Case 1:20-cv-02809-LAK Document 52-2 Filed 06/29/20 Page 4 of 10




segment along the yield curve. 3 Market participants may trade Eurodollar packs and bundles at a
single price, eliminating the necessity of entering multiple orders and the possibility that some
orders may go unfilled. Under the Program, the amount of the potential rebate credit increased
as the Eurodollar Pack and Bundle contracts extend further out along the yield curve. For
example, trading in Eurodollar packs that extend seven years into the future would generate more
credits than trading in Eurodollar packs that extend only two years into the future.

        The CME provides electronic markets for specific Eurodollar packs and bundles as well
as electronic markets for the individual, underlying contracts. When a market participant enters
an order for a Eurodollar pack or bundle, the exchange can either: (i) match that order with an
identical pack or bundle order on the opposite side, or (ii) if there is not an identical pack or
bundle on the opposite side, it can break apart the pack or bundle into individual contracts or
smaller spreads in order to fill all of the contracts contained in the original order. The latter
technique is known as “implied” matching.

        In the spring of 2014, CME informed RCCM that it would exclude self-matches among
traders at the same firm before calculating rebate credits.

       2.      Elsasser Entered into Fictitious Trades In Order to Generate Rebates

        In mid-2014, RCCM was not generating its desired level of rebates in the Program.
Elsasser began trading in the Program at that time and discovered that he was able to match his
own orders without detection and still earn rebates on wash trades using the exchange’s implied
matching engine. Elsasser entered orders for several Eurodollar pack butterfly spreads on one
side of the market and then entered orders on the opposite side of the market for Eurodollar pack
spreads that contain the same underlying contracts. 4

        Using this technique, Elsasser was able to trade against himself in products subject to the
Program for approximately 12 months. Elsasser’s strategy was so effective that he generated
rebates in excess of his group’s Eurodollar trading fees, and he distributed the rebates among
other RCCM traders and the house account at RCCM.




3
   A Eurodollar bundle consists of the simultaneous sale or purchase of one each of a series of
consecutive Eurodollar futures contracts. Eurodollar packs represent a series of four consecutive
quarterly Eurodollar futures.
4
    A butterfly spread involves the placing of two inter-delivery spreads in opposite directions
with the center delivery month common to both spreads. CME Group Glossary at
http://www.cmegroup.com/education/glossary.html.


                                                 3
       Case 1:20-cv-02809-LAK Document 52-2 Filed 06/29/20 Page 5 of 10




                                              IV.

                                    LEGAL DISCUSSION

A.     Elsasser Entered into Fictitious Trades in Violation of Section 4c(a)

        Section 4c(a) of the Act makes it “unlawful for any person to offer to enter into, enter
into, or confirm the execution of a transaction” that “is, is of the character of, or is
commonly known to the trade as, a ‘wash sale’ . . . .” 7 U.S.C. § 6c(a) (2012). A wash sale
is a form of fictitious sale. In re Gimbel, [1987-1990 Transfer Binder] Comm. Fut. L. Rep.
(CCH) ¶ 24,213 at 35,003 (CFTC Apr. 14, 1988), aff’d as to liability, 872 F.2d 196 (7th Cir.
1989).

       Wash sales are harmful, in part, because they create illusory price movements in the
market. Wilson v. CFTC, 322 F.3d 555, 559 (8th Cir. 2003); Reddy v. CFTC, 191 F.3d 109,
115 (2d Cir. 1999); see also CFTC v. Savage, 611 F.2d 270, 284 (9th Cir. 1980) (wash sales
may mislead market participants because they do not reflect the forces of supply and demand).
They also are considered “grave” violations because “they undermine confidence in the market
mechanism that underlies price discovery.” In re Piasio, [1999-2000 Transfer Binder] Comm.
Fut. L. Rep. (CCH) 50,691 (CFTC Sept. 29, 2000), aff’d after remand and further
proceedings, sub nom. Piasio v. CFTC, 54 Fed. Appx. 702, [2002-2003 Transfer Binder]
Comm. Fut. L. Rep. (CCH) ¶ 29,251 (2d Cir. Dec. 31, 2002).

        In order to establish that a wash sale has occurred, the Commission must show that
the transaction at issue achieved a wash result. The Commission may demonstrate that the
trades resulted in a wash by (1) the purchase and sale (2) of the same delivery month of the
same futures contract (3) at the same (or a similar) price. Wilson, 322 F.3d at 559; In re
Gilchrist, [1990-1992 Transfer Binder] Comm. Fut. L.Rep. (CCH) ¶ 24,993 at 37,653
(CFTC Jan. 25, 1991);see also In re Citadel Trading, [1986-1987 Transfer Binder] Comm.
Fut. L. Rep (CCH) ¶ 23,082 at 32,190 (CFTC May 12, 1986) (“Orders to purchase and sell
for the account of the same customer the identical quantity of the same futures contract at
identical prices were entered virtually simultaneously.”)

        In addition to the factors enumerated by the Commission in Gilchrist, the Commission
must prove intent to establish a violation of Section 4c of the Act. Reddy, 191 F.3d at 119. A
trader’s intent to negate risk or price competition and avoid a bona fide market position may
involve explicit prearrangement, or it can be inferred “from the intentional structuring of a
transaction in a manner to achieve the same result as prearrangement.” In re Three Eight
Corp.,[1992-1994 Transfer Binder] Comm. Fut. L. Rep. (CCH) ¶ 25,749 at 40,444 n.15
(CFTC June 16, 1993); see also In re Elliott, [1996-1998 Transfer Binder] Comm. Fut. L. Rep.
(CCH) ¶ 27,243 at 46,007 (CFTC Feb. 3, 1998), aff’d, Elliott v. CFTC, 202 F.3d 926 (7th Cir.
2000) (finding wash trading among traders who were buying and selling spreads to each other
at the same price differential when the trades reflected a “precision and symmetry not generally
found in competitive trading”).




                                               4
        Case 1:20-cv-02809-LAK Document 52-2 Filed 06/29/20 Page 6 of 10




        Placing offsetting orders to buy and sell, while simultaneously taking steps to “enhance
the likelihood that the buy and sell orders would be filled at the same or a similar price” is
persuasive evidence that the trader intends to negate risk and price competition. In re Collins
[1986-1987 Transfer Binder] Comm. Fut. L. Rep. (CCH) ¶ 22,982 at 31,900 (CFTC Apr. 4,
1986), rev’d on other grounds sub nom. Stoller v. CFTC, 834 F.2d 262 (2d Cir. 1987) ; see also
In re Piasio, [1999-2000 Transfer Binder] Comm. Fut. L. Rep. (CCH) at 50,689-91 (finding
customer who placed paired buy and sell orders, with specific pricing and loss limitation
instructions, “structured orders to negate risk” and thus had intent to violate Section 4c).
Traders violate Section 4c when they avoid taking bona fide positions in the market and
simply buy and sell the same product at the same price in order to generate exchange
rebates See In re Gelber Grp., LCC, [2012-2013 Transfer Binder] Comm. Fut. L. Rep. (CCH)
¶ 32,534 at 72,115 (CFTC Feb. 8, 2013) (consent order imposing $750,000 civil monetary
penalty against proprietary trading firm, finding two proprietary traders, at the direction of a
trading group manager, had engaged in wash trades in certain Russell Index futures contracts
on the Intercontinental Exchange in order to inflate firm’s trading volume to enable it to obtain
increased rebates from exchange as part of an incentive program); In re Martin A. Lorenzen,
[2012-2013 Transfer Binder] Comm. Fut. L. Rep. (CCH) ¶ 32,534 (CFTC Feb. 8, 2016)
(consent order imposing $200,000 civil monetary penalty against manager of trading group,
finding manager liable as a controlling person for directing two traders to engage in wash
sales).

        Elsasser violated Section 4c(a) of the Act by entering into transactions of the character of
and commonly known as wash sales. Elsasser knowingly entered into the wash sales with the
intent of inflating his trading volume in order to generate additional rebates from the Program.

B.     Elsasser Executed Trades Noncompetitively in Violation of Regulation 1.38(a)

        With certain exceptions not relevant here, Regulation 1.38(a) requires that “all purchases
and sales of any commodity for future delivery, and of any commodity option, on or subject to
the rules of a contract market shall be executed openly and competitively by open outcry or
posting of bids and offers or by other equally open and competitive methods, in the trading pit or
ring or similar place provided by the contract market, during the regular hours prescribed by the
contract market for trading in such commodity or commodity option ....” 17 C.F.R. § 1.38(a)
(2016).

        Noncompetitive trades are a type of fictitious sale because they negate the risk incidental
to an open and competitive market. In re Fisher, [2003-2004 Transfer Binder] Comm. Fut. L.
Rep. (CCH) ¶ 29,725 at 56,052 n.11 (CFTC Mar. 24, 2004). Prearranged trading is a form of
anti-competitive trading that violates Regulation 1.38(a). In re Shell US Trading Co., [2005-2007
Transfer Binder] Comm. Fut. L. Rep. (CCH) ¶ 30,161 at 57,632 (CFTC Jan. 4, 2006) (consent
order); In re Gimbel, [1987-1990 Transfer Binder] Comm. Fut. L. Rep. (CCH) at 35,003.

       Elsasser violated Regulation 1.38 by executing trades noncompetitively. Elsasser
knowingly entered into the noncompetitive trades with the intent of inflating his Eurodollar pack
and bundle trading volumes in order to generate additional rebates from the Program.



                                                 5
       Case 1:20-cv-02809-LAK Document 52-2 Filed 06/29/20 Page 7 of 10




       In accepting Respondent’s Offer, the Commission recognizes Respondent’s significant
cooperation during the investigation of this matter with the CFTC’s Division of Enforcement
(“Division”), in the form of a proffer and providing additional evidence of value to the
Division’s investigation.

                                              V.

                                FINDINGS OF VIOLATION

       Based on the foregoing, the Commission finds that Respondent Brandon Elsasser violated
Section 4c(a) of the Act, 7 U.S.C. § 6c(a) (2012), and Regulation 1.38, 17 C.F.R. § 1.38 (2016).


                                              VI.

                                 OFFER OF SETTLEMENT

       Respondent has submitted the Offer in which it, without admitting or denying the
findings and conclusions herein:

A.     Acknowledges receipt of service of this Order;

B.     Admits the jurisdiction of the Commission with respect to all matters set forth in this
       Order and for any action or proceeding brought or authorized by the Commission based
       on violation of or enforcement of this Order;

C.     Waives:

       1.    The filing and service of a complaint and notice of hearing;

       2.    A hearing;

       3.    All post-hearing procedures;

       4.    Judicial review by any court;

       5.    Any and all objections to the participation by any member of the Commission’s
             staff in the Commission’s consideration of the Offer;

       6.    Any and all claims that it may possess under the Equal Access to Justice Act,
             5 U.S.C. § 504 (2012) and 28 U.S.C. § 2412 (2012), and/or the rules promulgated
             by the Commission in conformity therewith, Part 148 of the Commission’s
             Regulations, 17 C.F.R. §§ 148.1-30 (2016), relating to, or arising from, this
             proceeding;




                                               6
     Case 1:20-cv-02809-LAK Document 52-2 Filed 06/29/20 Page 8 of 10




     7.    Any and all claims that it may possess under the Small Business Regulatory
           Enforcement Fairness Act of 1996, Pub. L. No. 104-121, §§ 201-53, 110 Stat. 847,
           857-68 (1996), as amended by Pub. L. No. 110-28, § 8302, 121 Stat. 112, 204-05
           (2007), relating to, or arising from, this proceeding; and

     8.    Any claims of Double Jeopardy based on the institution of this proceeding or the
           entry in this proceeding of any order imposing a civil monetary penalty or any
           other relief;

D.   Stipulates that the record basis on which this Order is entered shall consist solely of the
     findings contained in this Order to which Respondent has consented in the Offer;

E.   Consents, solely on the basis of the Offer, to the Commission’s entry of this Order that:

     1.    Makes findings by the Commission that Respondent violated Section 4c(a) of the
           Act, 7 U.S.C. § 6c(a) (2012), and Regulation 1.38, 17 C.F.R. § 1.38(a) (2016);

     2.    Orders Respondent to cease and desist from violating Section 4c(a) of the Act,
           7 U.S.C. § 6c(a) (2012), and Regulation (“Regulation”) 1.38, 17 C.F.R. § 1.38(a)
           (2016);

     3.    Orders Respondent to pay a civil monetary penalty in the amount of two hundred
           thousand dollars ($200,000), plus post-judgment interest within ten (10) days of
           the date of entry of this Order;

     4.    Orders Respondent to comply with the conditions and undertakings consented to in
           the Offer and as set forth in Part VII of this Order.

     Upon consideration, the Commission has determined to accept the Offer.

                                             VII.

                                           ORDER

Accordingly, IT IS HEREBY ORDERED THAT:

A.   Respondent shall cease and desist from violating Section 4c(a) of the Act, 7 U.S.C.
     § 6c(a) (2012), and Regulation 1.38, 17 C.F.R. § 1.38(a) (2016).

B.   Respondent shall pay a civil monetary penalty in the amount of two hundred thousand
     dollars ($200,000) (“CMP Obligation”), plus post-judgment interest, within ten (10) days
     of the date of the entry of this Order. If the CMP Obligation is not paid in full within ten
     (10) days of the date of entry of this Order, then post-judgment interest shall accrue on
     the CMP Obligation beginning on the date of entry of this Order and shall be determined
     by using the Treasury Bill rate prevailing on the date of entry of this Order pursuant to
     28 U.S.C. § 1961 (2012).



                                               7
     Case 1:20-cv-02809-LAK Document 52-2 Filed 06/29/20 Page 9 of 10




     Respondent shall pay the CMP Obligation by electronic funds transfer, U.S. postal
     money order, certified check, bank cashier’s check, or bank money order. If payment is
     to be made other than by electronic funds transfer, then the payment shall be made
     payable to the Commodity Futures Trading Commission and sent to the address below:

                   Commodity Futures Trading Commission
                   Division of Enforcement
                   ATTN: Accounts Receivables
                   DOT/FAA/MMAC/AMZ-341
                   CFTC/CPSC/SEC
                   6500 S. MacArthur Blvd.
                   Oklahoma City, OK 73169
                   (405) 954-7262 office
                   (405) 954-1620 fax
                   nikki.gibson@faa.gov

     If payment is to be made by electronic funds transfer, Respondent shall contact Nikki
     Gibson or her successor at the above address to receive payment instructions and shall
     fully comply with those instructions. Respondent shall accompany payment of the CMP
     Obligation with a cover letter that identifies the paying Respondent and the name and
     docket number of this proceeding. The paying Respondent shall simultaneously transmit
     copies of the cover letter and the form of payment to the Chief Financial Officer,
     Commodity Futures Trading Commission, Three Lafayette Centre, 1155 21st Street, NW,
     Washington, D.C. 20581 and Lindsey Evans, Commodity Futures Trading Commission
     525 W. Monroe, Suite 1100, Chicago, Illinois 60661.

C.   Respondent and its successors and assigns shall comply with the following conditions
     and undertakings set forth in the Offer:

     1.     Public Statements: Respondent agrees that neither it nor any of its successors or
            assigns, agents or employees under its authority or control shall take any action or
            make any public statement denying, directly or indirectly, any findings or
            conclusions in this Order or creating, or tending to create, the impression that this
            Order is without a factual basis; provided, however, that nothing in this provision
            shall affect Respondent’s: (i) testimonial obligations; or (ii) right to take legal
            positions in other proceedings to which the Commission is not a party.
            Respondent’s successors and assigns shall undertake all steps necessary to ensure
            that all of its agents and/or employees under its authority or control understand
            and comply with this agreement.

     2.     Cooperation with the Commission: Respondent shall cooperate fully and
            expeditiously with the Commission, including the Commission’s Division of
            Enforcement, and any other governmental agency in this action, and in any
            investigation, civil litigation, or administrative matter related to the subject matter
            of this action or any current or future Commission investigation related thereto.



                                               8
Case 1:20-cv-02809-LAK Document 52-2 Filed 06/29/20 Page 10 of 10
